Citation Nr: 1525367	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for hypopigmented skin of the face and neck.

3.  Entitlement to an increased initial compensable rating for hypopigmented skin of the chest, upper back, and arms, prior to August 30, 2002, and in excess of 10 percent as of August 30, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  These matters were previously before the Board.  

In a May 2006 decision, the Board denied service connection for a skin disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2007, the Court granted a Joint Motion for Remand.  In a May 2008 decision, the Board remanded the issue of entitlement to service connection for a skin disability.  An April 2010 rating decision awarded service connection for hypopigmented skin of the face and neck with a 30 percent rating, effective March 30, 2000; and awarded service connection for hypopigmented skin of the chest, upper back, and arms with a 0 percent rating, effective March 30, 2000, and a 10 percent rating, effective August 30, 2002.  

In a July 2011 decision, the Board found new and material evidence had been received to reopen the claim of entitlement to service connection for a psychiatric disability, at which time it was remanded for further development.  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  Prior to August 30, 2002, hypopigmented skin of the face and neck was manifested by no more than severely disfiguring scars of the face and neck.  

2.  From August 30, 2002, hypopigmented skin of the face and neck has been manifested by involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

2.  Prior to August 30, 2002, hypopigmented skin of the chest, upper back, and arms has been manifested by eczema with slight, if any, exfoliation exudation or itching on a nonexposed surface area or small area.

3.  From August 30, 2002, hypopigmented skin of the chest, upper back, and arms has been manifested by involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for hypopigmented skin of the face and neck have not been met for any part of the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002), Diagnostic Codes 7899-7806 (2014).  

2.  The criteria for an initial compensable rating for hypopigmented skin of the chest, upper back, and arms prior to March 30, 2000, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2002).  

3.  The criteria for an initial rating in excess of 10 percent for hypopigmented skin of the chest, upper back, and arms as of August 30, 2002, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2002), (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the appeal, VA modified the rating criteria applicable to the rating of skin disabilities effective August 30, 2002, and effective October 23, 2008.  The Veteran filed the original claim in March 2000.  

Under Diagnostic Code 7800, in effect prior to August 30, 2002, a 0 percent rating requires slightly disfiguring scars of the head, face, or neck.  A 10 percent rating requires moderately disfiguring scars.  A 30 percent rating requires severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating requires complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  Note (1) provides when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and disease of the skin may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2002).

As of August 30, 2002, Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement.  38 C.F.R. § 4.118 (2003).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  

The eight characteristics of disfigurement are: a scar 5 or more inches (13 or more centimeters) in length; a scar at least 1/4 inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6206 as appropriate.  The adjudicator is to take into consideration unretouched color photographs when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)-(3) (2003).  

Beginning on October 23, 2008, Diagnostic Code 7800 remained essentially the same.  However, the description was amended to clarify that ratings applied to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately rated under the appropriate diagnostic codes.  Also, the characteristics of disfigurement may be caused by one scar or multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4)-(5) (2014).

Under Diagnostic Code 7806 in effect prior to August 30, 2002, a 0 percent rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is assigned when there was evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is assigned when there is evidence of eczema with extensive exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (prior to August 30, 2002).

Beginning on August 30, 2002, Diagnostic Code 7806 provides a 0 percent rating when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

The provisions of Diagnostic Code 7806 provide for a rating as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

On VA skin examination in September 2000, the Veteran reported that during her 13 years at a California Army Base that she developed hypopigmented scarring lesions initially on her jaw line and then extending down onto her anterior chest.  She reported that they increased in number, but denied receiving treatment, bu did undergo a biopsy previously.  The examiner noted 100 three millimeter to five millimeter hypopigmented atrophic plaques along the jawline extending down onto the anterior neck.  A biopsy showed anetoderma which the examiner noted as associated with chronic dermatitis.

On a September 2000 general medical examination, the Veteran reported two outbreaks over time, the last being in 1989, of ulcerations and open wounds on the cheeks and upper neck bilaterally.  It was noted the Veteran had complete resolution of the wounds, but was left with areas of hypopigmentation and reported that red dots appeared in the same area when she became nervous.  The examination showed no lesions.  However, there was extensive hypopigmentation.  The diagnosis was anetoderma. 

On a November 2004 VA examination, the examiner noted a picture of the Veteran in her claims file in uniform having clear facial skin.  On examination, the Veteran had bilateral 5 to 7 millimeter annular areas of hypopigmentation, confluent on some areas of the cheek and into the jawline and neck.  The anterior upper chest in a "V" pattern had hypopigmented areas which were less depigmented than her face.  Bilaterally, the forearms and distal upper arms had mild hypopigmentation.  There pressure areas of knuckles, elbows, and buttocks did not have any loss of pigment.  The circumoral and lower extremities did not have any hypopigmentation.  The assessment was post inflammatory hypopigmentation.  A woods lamp examination did not show a pattern consistent with vitiligo.  It was noted that the extent was well documented in color photographs in the claims file and covered approximately 10 percent of total body surface, and 3.5 percent of the exposed body surface. 

On VA examination in December 2008, the examiner noted no active lesions on the central face.  On the lateral/pre-auricular face, bilaterally left to right, there was discrete hypopigmented, annular macules each 5 to 7 millimeters.  They were confluent in some areas of the mandibular check, preauricular area into the jawline, and neck.  There was a diffuse areas of the lateral and anterior neck and up to the preauricular area bilaterally.  The anterior upper check in a "v" type pattern had patchy hypopigmented diffuse areas, which were less depigmented than on her face.  There was also heavy telangiectasias over that area.  The upper back had similar heavy telangiectasias with slightly depigmented annular areas.  Bilaterally, on the forearms and distal upper arms, the Veteran had mild barely noticeable hypopigmented areas.  None of the hypopigmented areas were atrophic.  There were no other areas of depigmentation or hypopigmentation on total body examination.  There was no lower extremity hypopigmentation.  There were no other lesions or concerning areas on the examination.  The examiner noted the 2008 examination was very similar to the 2004 examination.  The assessment was hypopigmentation on facial areas and upper torso/extremities including anetoderma, auto immune disease, thyroid disease, post-inflammatory hypopigmentation, sun damage, drug reaction, acne, or normal skin variant.  The portion of exposed skin that was depigmented was approximately 25 percent with half of the face and all of the neck, 4.5 percent of total body surface areas or 26 percent of exposed skin.  The anterior chest and back was 10 percent unexposed skin with 4.5 percent exposed skin totaling 14.5 percent of total body surface areas.  The examiner stated that it was as likely as not that the lesions occurred while in service.  

On VA examination in May 2014, the examiner noted the Veteran's skin conditions cause scarring or disfigurement of the head, neck, or face manifested by hypopigmentation scarring and patchy spots over all the neck.  She reported constant or near-constant use of cream of an unknown name to treat the skin condition.  The examiner noted that 5 percent to 20 percent of the total body area and exposed area of the face, neck, and hands were affected with visible skin conditions on current examination.  

A review of VA treatment records shows post-inflammatory hypopigmentation and hypopigmentation.  The Veteran was prescribed hydroquinone and RetinA but discontinued use because of irritation.  A November 2008 record shows that the bilateral neck had annular 3 to 5 millimeter, hypopigmented areas some confluent and less into the lateral face, pre-auricular area.  The upper anterior chest had similar hypopigmented areas as did the upper back and upper extremities.  The edges had telangiectasias and poikiloderma. 

Hypopigmentation of the face and neck

An April 2010 rating decision awarded service connection for hypopigmentation of the face and neck with a continuous 30 percent rating effective March 30, 2000.  The criteria under Diagnostic Code 7800 were used from March 30, 2000, and the criteria under Diagnostic Code 7800 were used from August 30, 2002.  Diagnostic Codes 7899-7806 are listed on the code sheet.

Based on the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent throughout the appeal under Diagnostic Codes 7800-7806.  In order to warrant a higher 50 percent rating under Diagnostic Code 7800 prior to August 30, 2002, the evidence must show complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  In order to warrant a higher 50 percent rating under Diagnostic Code 7806 prior to August 30, 2002, the evidence must show eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Such evidence is not shown prior to August 30, 2002.  Prior to August 30, 2002, no deformities were noted.  No hyperpigmentation was described as repugnant.  Moreover, there was no evidence of eczema with ulceration, exfoliation or nervous manifestations.  Specifically, on VA skin examination in September 2000, the examiner noted hypopigmented atrophic plaques measuring only three to five millimeters.  Moreover, there were no lesions on general medical examination in September 2000.  Those findings are consistent with no more than the assigned 30 percent rating under Diagnostic Code 7800 prior to August 30, 2002.  

In order to warrant a higher 50 percent rating under Diagnostic Code 7800 from August 30, 2002, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, ears, cheeks, lips, or with four or five characteristics of disfigurement.  In order to warrant a higher 60 percent rating under Diagnostic Code 7806 from August 30, 2002, the evidence must show more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy or other immunosuppressive drugs required during the past 12-month period.  Such evidence is not shown from August 30, 2002.  For the period from August 30, 2002, there was no tissue loss or gross distortion or asymmetry of any features.  Specifically, on VA examination in November 2004,the examiner noted the hypopigmentation was confluent on the check and into the jawline and neck.  Moreover, on VA examination in December 2008, there was only 4.5 percent of total body surface areas or 26 percent of exposed skin.  Those findings are consistent with no more than the assigned 30 percent rating under Diagnostic Code 7806 from August 30, 2002.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the skin disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected skin disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the skin disabilities are contemplated by the schedular criteria.  The assigned ratings consider the Veteran's use of topical cream and makeup to cover the hyperpigmentation.  There is no indication that the average industrial impairment from the skin disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on percent of the affected total body surface area or measurement of the scars.  In addition, the evidence does not show frequent hospitalizations or that the skin disabilities caused marked interference with any employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for hypopigmented skin of the face and neck.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Hypopigmentation of the chest, upper back, and arms

An April 2010 rating decision awarded service connection for hypopigmentation of the chest, upper back, and arms with a 0 percent rating effective March 30, 2000, and a 10 percent rating effective August 30, 2002, under Diagnostic Codes 7899-7806.  In November 2010, the Veteran disagreed with the initial 0 percent rating for hypopigmentation of the chest, upper back, and arms.  Then, in June 2011, the Veteran disagreed with the initial 10 percent rating effective August 30, 2002, for hypopigmented skin of the chest, upper back, and arms. 

Based on the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 0 percent prior to August 30, 2002, or a rating in excess of 10 percent thereafter.  In order to warrant a compensable 10 percent rating under Diagnostic Code 7806 prior to August 30, 2002, the evidence must show exfoliation, exudation or itching.  Such evidence is not shown prior to August 30, 2002, by lay evidence or medical evidence. The evidence of record is consistent with a 0 percent rating prior to August 30, 2002, under Diagnostic Code 7806 based on slight eczema.  Furthermore, the Board finds the hypopigmentation of the chest, upper back and arms is appropriately compensated with a 10 percent rating effective August 30, 2002 under Diagnostic Code 7806.  In order to warrant a 30 percent rating, there must be evidence of 20 percent of the entire body or exposed areas affected or use of systematic therapy or other immunosuppressive drugs for a total duration of six weeks.  Such evidence is not shown from August 30, 2002.  Specifically, on VA examination in November 2004, the anterior upper chest had a "V" pattern of hypopigmented areas which was less depigmented than the Veteran's face.  Bilaterally, the forearms and distal upper arms had mild hypopigmentation.  The examiner noted the extent of hypopigmentation covered approximately 10 percent of total body surface, 3.5 percent of exposed body surface affected.  Moreover, on VA examination in December 2008, the anterior chest and back was 10 percent unexposed skin with 4.5 percent exposed skin totaling 14.5 percent of total body surface areas which is consistent with the 10 percent rating assigned effective August 20, 3002.  Consideration has been given to assigning a higher rating under Diagnostic Code 7800, but the primary disability is not of the head, face, or neck and such a rating is not warranted. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the skin disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the skin disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the skin disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on percent of the affected total body surface area or measurement of the scars.  In addition, the evidence does not show frequent hospitalizations or that the skin disabilities caused marked interference with any employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for hypopigmented skin of the chest, upper back, and arms prior to August 30, 2002, and in excess of 10 percent as of August 30, 2002.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the skin disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the skin disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the skin disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on percent of the affected total body surface area or measurement of the scars.  In addition, the evidence does not show frequent hospitalizations or that the skin disabilities caused marked interference with any employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for hypopigmented skin of the face and neck is denied.

Entitlement to an initial compensable rating for hypopigmented skin of the chest, upper back, and arms, prior to August 30, 2002, and to a rating in excess of 10 percent as of August 30, 2002, is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) based on personal assault.  In particular, the Board notes that the Veteran has not been provided a VA examination in connection with her current claim.  A remand for a VA examination and medical opinion is necessary to identify any existing psychiatric disorders and to obtain an opinion as to whether any existing psychiatric disability is related to events in service or to any service-connected disability.

The Veteran contends that she has PTSD due to sexual assault in service, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-IV criteria.  A May 2005 treatment record from Family Service of Western Pennsylvania noted a diagnosis of depressive disorder not otherwise specified and adjustment disorder with anxiety and depressed mood.  A November 2004 Social Security Administration psychology assessment noted the Veteran's reports of panic attacks, depression, and contention of in-service sexual assault and listed diagnoses of depressive disorder, recurrent, severe without psychotic features, panic disorder without agoraphobia, and PTSD.  A February 2010 VA treatment record shows a diagnosis of PTSD and major depressive disorder, recurrent, moderate by a VA psychological intern.

In light of the above, there is evidence that the Veteran's current psychiatric symptomology may be related to service, but there is insufficient evidence to made a decision on the claim.  Accordingly, the Veteran should be afforded an examination and opinion with respect to this claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

On remand, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist in order to determine the nature, severity, and etiology of any psychiatric disability which may be present (under DSM-IV criteria), to include PTSD.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service personal assault.  A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should diagnose all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service personal assault or military sexual trauma.

(b)  With respect to depressive disorder or any other psychiatric disorder found upon examination, the examiner should provide an opinion for each disability found as to whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability, to specifically include depressive disorder, is related to any incident of the Veteran's active duty service, to include any in-service events of personal assault or military sexual trauma.

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is due to or the result of the service-connected skin disability.

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected skin disability.

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


